Order entered August 27, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01424-CV

                    ORIENTAL BUILDING SERVICES, INC., Appellant

                                                 V.

                                    RENE LEDUC, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-05687

                                             ORDER
       We GRANT appellant’s August 22, 2013 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before September 18, 2013.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE